Citation Nr: 0206452	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-16 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected degenerative joint disease of the left 
knee, status post-arthroscopic surgery, currently rated as 10 
percent disabling


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION


The veteran had active duty service from January 1976 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
1998, a statement of the case was issued in May 1999 and a 
substantive appeal was received in August 1999.  


FINDING OF FACT

The veteran's service-connected degenerative joint disease of 
the left knee, status post-arthroscopic surgery is manifested 
by pain on extended use with additional functional loss 
resulting from pain which does not limit flexion to 30 
degrees or less and which does not limit extension at all; 
there is no recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
rating in excess of 10 percent for service-connected 
degenerative joint disease of the left knee, status post-
arthroscopic surgery have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, including 
§§ 4.7, 4.40, 4.45, 4.59, and Codes 5003, 5010, 5260, 5261 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records and VA 
examination reports.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.

Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Increased Rating

The October 1998 rating decision granted service connection 
for degenerative joint disease of the left knee, status post-
arthroscopic surgery and assigned a 10 percent rating 
effective March 1998.  The present appeal involves the 
veteran's claim that the severity of his service-connected 
left knee disability warrants a higher disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Since the veteran 
is appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
left knee disability is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).

The veteran's service-connected left knee disability has been 
rated by the RO under the provisions of Diagnostic Code 5010.  
Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4,71a, 
Diagnostic Code 5003.

For the left knee, limitation of motion is rated under 
Diagnostic Codes 5260 for flexion and 5261 for extension.  
Under Diagnostic Code 5260, flexion limited to 45 degrees 
warrants a 10 percent rating; flexion limited to 30 degrees 
warrants a 20 percent rating.  Under Diagnostic Code 5261, 
extension limited to 10 degrees warrants a 10 percent rating; 
extension limited to 15 degrees warrants a 20 percent rating.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Turning to the record, the service medical records indicate 
that the veteran injured his left knee in service and 
underwent three arthroscopic surgeries while in service.  The 
first surgery was in 1983, the second in 1986, and the last 
was in 1990.  Separation examination in December 1995 noted 
that the veteran had numerous scars on his left knee and 
moderate swelling, but full range of motion. 

On VA examination in April 1998, flexion was reported to be 
to 90 degrees, with the pain source at the end of the range 
of motion.  Extension was reported to be to zero degrees.  
There was no instability.  On VA examination in October 1999, 
the veteran complained of what he described as "swelling" 
with standing for prolonged periods of time.  He also 
reported difficulty running for prolonged periods.  He denied 
any locking or giving way of the knee.  It was noted that he 
did not use any assistive devices to ambulate and that he was 
not on medication at that time.  On clinical examination, no 
swelling, effusion, abnormal instability or weakness was 
reported.  Flexion was to 140 degrees, with the pain source 
at 120 degrees.  Extension was reported to be to zero 
degrees.  An x-ray of the left knee in October 1999 was 
reported to show degenerative hypertrophic spurring at that 
femoral and tibial condyles, the anterior and posterior femur 
and tibia, and the posterior patella.  The x-ray also 
indicated that the knee joint and retropatellar spaces were 
narrow.

The veteran's essential argument is that his service-
connected left knee disability is manifested by pain which 
limits his daily activities.  The Board finds the veteran's 
complaints of pain to be credible and medical records do in 
fact show that pain is a feature of the left knee disability.  
However, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to a 
rating in excess of the current 10 percent at this time. 

The evidence shows that at no time during the veteran's claim 
has the range of motion of the left knee been limited to the 
extent to warrant a 20 percent rating under Codes 5260 or 
5261 even when consideration is given to additional 
functional loss due to pain.  In this regard, the Board 
interprets the April 1998 and October 1999 examination 
reports as showing that additional functional loss due to 
pain does not result in any limitation of extension, but 
effectively limits flexion to somewhere in the 90 degree 
range (using the April 1998 examination report which is to 
the veteran's benefit).  Such limitation of motion is far in 
excess of the 30 degrees required for the next higher rating 
of 20 percent under Code 5260.  Accordingly, the Board finds 
no basis for a rating in excess of 10 percent under 
limitation of motion diagnostic criteria.  

As for other diagnostic codes, the Board notes that there is 
no evidence of recurrent subluxation or lateral instability 
to warrant a separate rating under Code 5257, nor is there 
evidence of ankylosis of the left knee to warrant application 
of Code 5256.  There is also no persuasive evidence showing 
malunion of the tibia and fibula to warrant application of 
Code 5262.  

The Board acknowledges the veteran's long-term complaints of 
pain with movement of his left knee, and in reviewing the 
evidence the Board has considered the provisions of 38 C.F.R. 
§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. 202 (1995).  
Indeed, examination in April 1998 and October 1999 did note 
that the veteran had pain during range of motion testing.  
However, there has been no persuasive showing of additional 
functional loss due to pain that would further limit motion 
so as to result in a higher rating under Code 5260 or any 
other applicable Code.  In fact, the April 1998 examination 
noted that there was no decrease of the range of motion upon 
repetitive motions and motions against resistance.  There was 
also no incoordination of motion.  The October 1999 
examination report found that there was no fatigue, weakness 
or lack of endurance noted in the examination.  

In sum, while the Board does not doubt that the veteran's 
left knee disability are productive of impairment, the 
currently assigned 10 percent rating appears to contemplate 
the current degree of disability.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

